Citation Nr: 1315158	
Decision Date: 05/08/13    Archive Date: 05/15/13

DOCKET NO.  06-25 513	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), depressive disorder, and alcohol abuse.


WITNESSES AT HEARING ON APPEAL

Veteran, Observer


ATTORNEY FOR THE BOARD

William Alan Nelson II, Associate Counsel

INTRODUCTION

The Veteran served on active duty from April 1967 to August 1968.                   

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in January 2005 by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.

The claim at issue was previously remanded by the Board in April 2010 for further evidentiary development.  

In a July 2011 rating decision, the Los Angeles RO awarded service connection for an acquired psychiatric disorder, to include PTSD, depressive disorder, and alcohol abuse.  As explained below, this action represents a full grant of benefits sought on appeal with respect to that issue.

In addition to the paper claims file, the Board has also reviewed the Veteran's Virtual VA (VVA) file on the "Virtual VA" system to ensure a total review of the evidence.  


FINDING OF FACT

In a July 2011 rating decision, service connection for an acquired psychiatric disorder, to include PTSD, depressive disorder, and alcohol abuse was granted; and there is no remaining issue for appellate consideration with regard to the matter of entitlement to service connection for an acquired psychiatric disorder.


CONCLUSION OF LAW

Because the July 2011 award of service connection for an acquired psychiatric disorder, to include PTSD, depressive disorder, and alcohol abuse, represents a full grant of the benefits sought on appeal with respect to that claim, there remains no case or controversy with respect to that matter over which the Board may exercise jurisdiction.  38 U.S.C.A. §§ 511, 5107, 7104 (West 2002); 38 C.F.R. §§ 19.4, 19.5, 20.101 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Secretary shall decide all questions of law and fact necessary to a decision by the Secretary under a law that affects the provision of benefits by the Secretary to veterans or the dependents or survivors of veterans.  38 U.S.C.A. § 511(a); 38 C.F.R. § 20.101(a).

One of the principal functions of the Board is to make determinations of appellate jurisdiction.  38 C.F.R. § 19.4.  The Board may address questions pertaining to its jurisdictional authority to review a particular case or issue.  38 C.F.R. § 20.101(d).

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  

The Veteran perfected an appeal to the Board with respect to the October 2005 denial of his claim of service connection for an acquired psychiatric disorder.  However, in a July 2011 rating decision, issued during the pendency of the appeal, the RO granted the Veteran's claim of service connection for an acquired psychiatric disorder, to including PTSD, depressive disorder and alcohol, and the Veteran has not to this point disagreed with the assigned effective or initial disability rating for that award.  

Under these circumstances, the Veteran's claim on appeal of entitlement to service connection for PTSD, depressive disorder and alcohol dependence has been granted by the July 2011 RO decision, fully resolving the Veteran's appeal as to that claim.  The Veteran was provided notice of the July 2011 decision later that same month, and to the Board's knowledge, the Veteran has not disagreed with any RO determination with respect to either the assigned effective date or the initial disability rating.  Hence, there is no longer any case or controversy pending before the Board with respect to the issue of service connection for PTSD, depressive disorder and alcohol dependence, as contemplated by 38 U.S.C.A. §§ 7104, 7105 and 38 C.F.R. § 19.4.  

Despite the full grant of benefits sought on appeal with respect to this issue, the RO erroneously re-certified the case to the Board.  

However, in the absence of any justiciable question, the appeal as to the service connection claim for an acquired psychiatric disorder, to include PTSD, depressive disorder, and alcohol abuse, must be dismissed.


ORDER

The appeal as to the issue of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, depressive disorder, and alcohol dependence is dismissed.



____________________________________________
L. B. CRYAN
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


